53 N.J. 547 (1969)
251 A.2d 760
JANET L. HIGGINS, PLAINTIFF-RESPONDENT,
v.
AMERICAN SOCIETY OF CLINICAL PATHOLOGISTS, A CORPORATION OF THE STATE OF COLORADO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 18, 1969.
Decided April 7, 1969.
Mr Thomas F. Campion argued the cause for defendant-appellant (Messrs. Shanley & Fisher, attorneys; Mr. John D. Conner, of the District of Columbia Bar (Messrs. Sellers, Conner & Cuneo, of the District of Columbia Bar), of counsel).
Mr. Coleman T. Brennan argued the cause for plaintiff-respondent.
The opinion of the court was delivered PER CURIAM.
This case is before us for the second time. On the plaintiff's appeal we reversed the judgment of the Appellate Division in favor of the defendant and remanded the matter to the Law Division. 51 N.J. 191 (1968). On plaintiff's motion for summary judgment, the defendant offered no proof in resistance. Accordingly, the proof stood as described in our opinion. Therefore, the trial court properly entered summary judgment for the plaintiff. We add that the line of proof suggested at the argument before us, that the plaintiff suffered no economic loss, is irrelevant.
Affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.